                                          Case 4:19-cv-07899-KAW Document 95 Filed 09/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICOLE COBARRUBIA,                                   Case No. 4:19-cv-07899-KAW
                                   8                        Plaintiff,                        PROTOCOLS FOR JURY SELECTION
                                                                                              AND TRIAL
                                   9                v.

                                  10     JEFFERY EDWARDS,
                                  11                        Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In light of the COVID-19 pandemic, the Court is enacting the following protocols to

                                  14   protect the public health, as well as the health of jurors, the parties, counsel, and Court staff:

                                  15           I.        GENERAL MASKING IN THE COURTROOM AND COURTHOUSE
                                  16          All persons participating in this trial, including without limitation counsel, the parties,

                                  17   witnesses, support staff, jurors, prospective jurors, the Court, court staff, and observers, shall wear

                                  18   a mask at all times when in the courtroom, the jury room, and any public area of the courthouse,

                                  19   such as hallways, entryways, and restrooms.

                                  20          All masks must consist of two or more layers. Single-layer masks, neck gaiters, bandanas,

                                  21   or masks with valves or vents are not permitted. Face shields may only be worn if the wearer is

                                  22   also wearing a suitable mask.

                                  23          The undersigned recommends that counsel wear surgical masks to allow them to be heard

                                  24   clearly. The Court will provide single-use clear masks for all witnesses.

                                  25                                         II.   JURY SELECTION
                                  26          A.         Juror Questionnaires
                                  27          The parties will receive copies of prospective jurors’ responses to the juror questionnaire at

                                  28   the Technology Setup, which is being held on Friday, September 24, 2021 at 10:00 AM. The
                                          Case 4:19-cv-07899-KAW Document 95 Filed 09/15/21 Page 2 of 3




                                   1   questionnaire will consist of the Northern District of California’s Standard Confidential Juror

                                   2   Questionnaire and up to 10 case-specific questions. The responses will be labeled by juror

                                   3   number.

                                   4          B.       Voir Dire
                                   5          Voir dire will begin at 9:30 AM. Prospective jurors will be spread throughout the

                                   6   courtroom to enable social distancing, because no more than four jurors may sit in the jury box at

                                   7   a given time.

                                   8          The Court will conduct the majority of the voir dire, and the parties shall have no more

                                   9   than 15 minutes per side of questioning. Potential jurors will be provided sanitizing wipes and

                                  10   gloves, and they will pass a handheld microphone.

                                  11          Any potential jurors who need to speak confidentially with the Court and counsel will be

                                  12   taken, one at a time, into the jury room. After this is concluded, each side will have 3 peremptory
Northern District of California
 United States District Court




                                  13   challenges.

                                  14          C.       Number of Jurors
                                  15          The Court will empanel a jury consisting of eight (8) jurors and zero (0) alternates.

                                  16                                            III.   TRIAL
                                  17          A.       Trial Day
                                  18          Trial will run from 9:30 AM to 2:30 PM, with a 30-minute break from 12:00 to 12:30.

                                  19   Counsel will arrive at 9:00 to address any housekeeping matters.

                                  20          Light refreshments will be provided to jurors during the trial, and lunch will be provided

                                  21   during jury deliberations.

                                  22          B.       Courtroom Occupancy Limits
                                  23          After jury selection, no more than 25 persons shall occupy the courtroom at one time. Any

                                  24   remaining capacity after accounting for the jury, witnesses, the Court, and Court staff shall be

                                  25   divided equally between Plaintiff and Defendant.

                                  26          C.       Social Distancing
                                  27          All persons associated with the trial shall make reasonable efforts to practice social

                                  28   distancing. The jury will be spread throughout the courtroom.
                                                                                         2
                                          Case 4:19-cv-07899-KAW Document 95 Filed 09/15/21 Page 3 of 3




                                   1             D.   Speak from the Counsel Table or Special Podium

                                   2             To protect Court staff and the jurors, counsel will not speak from the regular podiums or be

                                   3   permitted to walk around the courtroom. Counsel will have the option of speaking directly from

                                   4   the counsel table or at a podium with a microphone that will be positioned between the counsel

                                   5   tables.

                                   6             E.   Exhibits
                                   7             All exhibits must be digitized. The parties shall meet and confer regarding stipulating to

                                   8   the admission of exhibits to which they do not object to reduce time in court.

                                   9             F.   Sidebars
                                  10             There will be no sidebars. Any anticipated issues should be addressed during the morning

                                  11   “housekeeping” session to reduce the number of sidebars.

                                  12             G.   Public Access to the Trial
Northern District of California
 United States District Court




                                  13             Public Access to the trial shall be provided via the Court’s AT&T conference call line:

                                  14   Tel.: (877) 873-8018; Access code: 5279114.

                                  15             These procedures are subject to modification as necessary.

                                  16             IT IS SO ORDERED.

                                  17   Dated: September 15, 2021
                                                                                               __________________________________
                                  18                                                           KANDIS A. WESTMORE
                                  19                                                           United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
